DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryland (US 10,121,026 A1).

	Regarding claim 1, Ryland discloses a method, comprising: 
receiving, by one or more rack processors, sensor signals from one or more sensors of a server rack, wherein the sensor signals capture a physical environment of the server rack in a datacenter, and wherein the server rack includes one or more server computers configured to provide one or more cloud services (Fig. 1, el. 102, col. 4, lines 35-65, there server datacenter has multiple server racks, and those server racks are provide cloud data server);
determining, by the one or more rack processors based on the sensor signals, a security
status of the server rack (Fig. 1, sensor signal); and
sending, by the one or more rack processors, the security status to the one or more cloud
services on the one or more server computers within the server rack (Fig. 1, Fig. 3, col. 12, lines 1-12).


detecting at least one of: positioning of a door or other components of the server rack, contacts
made with any part of the server rack, tampering with the server rack, motions of objects or
persons inside the server rack (Fig. 1, Fig. 3, col. 12, lines 1-12).

Regarding claim 3, Ryland discloses receiving, by the one or more rack processors, maintenance information for the server rack, wherein the security status is further determined based on the maintenance information (Fig. 1, Fig. 3, col. 12, lines 1-12).

Regarding claim 4, Ryland discloses wherein the maintenance information includes at least
one of: a maintenance request, a scheduled time for maintenance, an authorized personnel to
perform the maintenance, an identity of a given server computer to be serviced within the server
rack (Fig. 1, Fig. 3, col. 12, lines 1-12).

Regarding claim 5, Ryland discloses detecting, by the one or more rack processors based on the sensor signals, an unauthorized entry to the server rack, wherein the security status indicates that an unauthorized entry has been detected (Fig. 1, Fig. 3, col. 12, lines 1-12). 

Regarding claim 6, Ryland discloses detecting, by the one or more rack processors based on the sensor signals, an authorized entry to the server rack, wherein the security status indicates that an authorized entry has been detected (Fig. 1, Fig. 3, col. 12, lines 1-12).

Regarding claim 7, Ryland discloses establishing, by the one or more rack processors, one or more connections with the server computers within the server rack; registering, by the one or more rack 

Regarding claim 8, Ryland discloses receiving, by the one or more rack processors from the one or more server computers within the server rack, a query on the security status of the server rack, wherein the security status is sent to the one or more server computers in response to the query (Fig. 1, Fig. 3, col. 12, lines 1-32).

Regarding claim 9, Ryland discloses providing, by the one or more rack processors, a set of policies to the one or more server computers within the server rack, wherein the set of policies include one or more actions to be taken depending on the security status of the server rack (Fig. 1, Fig. 3, col. 12, lines 1-32).

Regarding claim 10, Ryland discloses wherein the set of policies include at least one of: start
running one or more sensitive cloud services, stop running one or more sensitive cloud services, deleting keys associated with one or more sensitive cloud services, wiping data associated with one or more sensitive cloud services, re-routing data associated with one or more sensitive cloud services to another server computer in a different server rack or datacenter, stop running one or more sensitive services in the server rack and restart running the one or more services in a different server rack (Fig. 1, Fig. 3, col. 12, lines 1-32).

	Regarding claim 11, the instant claim is analyzed with respect to claim 1.
	Regarding claim 12, the instant claim is analyzed with respect to claim 2.
Regarding claim 13, the instant claim is analyzed with respect to claim 3.

Regarding claim 15, the instant claim is analyzed with respect to claim 5.
Regarding claim 16, the instant claim is analyzed with respect to claim 6.
Regarding claim 17, the instant claim is analyzed with respect to claim 7.
Regarding claim 18, the instant claim is analyzed with respect to claim 8.
Regarding claim 19, the instant claim is analyzed with respect to claim 9.
Regarding claim 20, the instant claim is analyzed with respect to claim 10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAI Y CHEN/Primary Examiner, Art Unit 2425